



Notice of Option Grant


Participant:     <first_name> <middle_name> <last_name>


Employee ID:     <emp_id>


Company:     Visa Inc.




Notice:
You have been granted the following stock option (the “Option”) to purchase
Shares in accordance with the terms of the Visa Inc. 2007 Equity Incentive
Compensation Plan (the “Plan”) and the Stock Option Award Agreement (the
“Agreement”) attached hereto.



Type of Award:     Nonqualified Stock Option


Grant ID:     <award_id>




Grant:     Grant Date: <award_date>
Option Price per Share: <award_price>
Number of Shares under Option: <shares_awarded>




Vesting:     The exercise of your Option is subject to the terms of the Plan and
this Agreement.
Beginning on each of the following dates, you may exercise your Option to
purchase the corresponding portion of the total number of Shares underlying your
Option. You may then exercise your Option to purchase that portion of the Shares
at any time until your Option terminates or expires.


Shares on Vesting Date
<vesting_schedule>


However, in the event of your termination of employment due to death, Disability
or without Cause (as those terms are defined in the Agreement), your Option will
then immediately become fully exercisable or in the event of your termination of
employment due to Retirement (as the term is defined in the Agreement), your
Option will continue to vest according to the stated vesting schedule. Moreover,
your Option and any Shares issued or cash payment(s) made hereunder are subject
to rescission and forfeiture during Participant’s employment and for twelve (12)
months after the later of Participant’s (i) Termination or (ii) receipt of cash
payment(s) or Shares hereunder if Participant engages in Detrimental Activity
during such periods, as described in Section 4(g) below.


Expiration Date:
Your Option will expire ten years from the Grant Date, subject to earlier
termination as set forth in the Plan and the Agreement.



Acceptance:
To accept or reject your Stock Option award, please complete the on­line form
(“Accept or Reject Your Grant”) as promptly as possible, but, in any case,
within ninety (90) days after the Grant Date. If you accept your award, you will
be deemed to have agreed to the terms and conditions set forth in this
Agreement, the terms and conditions of the Plan, and the Addendum with
Additional Country Specific Terms and Conditions attached as Exhibit A, all of
which are made part of the Agreement. Your Agreement is available to


1



--------------------------------------------------------------------------------



you online in your Schwab Equity Award Center (EAC) account via this link
https://www.schwab.com/public/eac/home.

2



--------------------------------------------------------------------------------



Visa Inc.
2007 Equity Incentive Compensation Plan
Stock Option Award Agreement
This Stock Option Award Agreement (this “Agreement”), dated as of the Grant Date
set forth in the Notice of Option Grant attached as Schedule A hereto (the
“Grant Notice”), is made between Visa Inc. (the “Company”) and the Participant
set forth in the Grant Notice. The Grant Notice is included in and made part of
this Agreement.
1.
Grant of the Option.

(a)Subject to the provisions of this Agreement and the provisions of the Visa
Inc. 2007 Equity Incentive Compensation Plan (the “Plan”), the Company hereby
grants to the Participant, pursuant to the Plan, the right and option (the
“Option”) to purchase all or any part of the number of shares of Class A Common
Stock of the Company (“Shares”) set forth in the Grant Notice at the Option
Price per Share and on the other terms as set forth in the Grant Notice.
(a)    The Option is intended to be a Nonqualified Stock Option.
2.
Exercisability of the Option.

The Option shall become exercisable in accordance with the exercisability
schedule and other terms set forth in the Grant Notice. The Option shall
terminate on the tenth anniversary of the Grant Date stated in the Grant Notice
(the “Expiration Date”), subject to earlier termination as set forth in the Plan
and this Agreement.
3.
Method of Exercise of the Option.

(a)    The Participant may exercise the Option, to the extent then exercisable,
by delivering a written or electronic notice to the Stock Plan Administrator in
a form satisfactory to the Committee specifying the number of Shares with
respect to which the Option is being exercised and payment to the Company of the
aggregate Option Price in accordance with Section 3(b).
(b)    At the time the Participant exercises the Option, the Participant shall
pay the Option Price of the Shares as to which the Option is being exercised to
the Company, subject to such terms, conditions and limitations as the Committee
may prescribe: (i) in cash or its equivalent; (ii) by tendering (either by
actual delivery or attestation) unencumbered Shares previously acquired by the
Participant exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price; (iii) a cashless
(broker-assisted) exercise that complies with all applicable laws; (iv)
withholding of Shares otherwise deliverable to the Participant pursuant to the
Option having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price; or (v) by a combination of the consideration provided
for in the foregoing clauses (i), (ii), (iii), and (iv).
(c)    The Company’s obligation to deliver the Shares to which the Participant
is entitled upon exercise of the Option is conditioned on the Participant’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares and the required tax withholding related to such exercise.
4.
Termination.

Except as provided below, the Option shall terminate and be forfeited upon
Termination of the Participant, and upon such termination and forfeiture of the
Option, no Shares may thereafter be purchased under the Option. The Participant
acknowledges that an important and material purpose of this Agreement, as a
matter of the internal affairs of the Company, is to ensure that Participant’s
interests and those of the Company remain aligned. This is achieved by
Participant agreeing to avoid Detrimental Activity during the life of the Option

3



--------------------------------------------------------------------------------



and for a period of twelve (12) months after the later of Participant’s (i)
Termination or (ii) receipt of cash payment(s) or Shares hereunder. Avoidance of
Detrimental Activity in accordance with the terms of this Agreement is
understood to be a precondition to entitlement and retention of any award under
this Agreement. Notwithstanding anything contained in this Agreement, the Option
shall not be exercised after the Expiration Date.
(a)    Termination by the Company without Cause. Upon Termination of the
Participant by the Company or a Subsidiary or Affiliate without Cause (as
defined below), whether prior to or following a Change of Control, the Option
shall thereafter be immediately exercisable for all or any portion of the full
number of Shares available for purchase under the Option for a period of 90 days
from the date of such Termination. For the avoidance of doubt, Section 15.1(a)
of the Plan shall not apply to the Option to the extent such provision conflicts
with this Section 4(a).
(b)    Death and Disability. Upon Termination of the Participant due to the
Participant’s death or disability (as defined under the Company’s, a
Subsidiary’s or an Affiliate’s long-term disability plan under which the
Participant is covered from time to time (“Disability”)), the Option shall
thereafter be immediately exercisable for all or any portion of the full number
of Shares available for purchase under the Option until the third anniversary of
the date of such Termination.
(c)    Retirement. Upon Termination of the Participant at or after the earlier
of (i) attainment of normal retirement eligibility under the generally
applicable retirement plan of the Company, a Subsidiary or an Affiliate under
which the Participant is covered in his or her home country; or (ii) attainment
of age sixty and five years of completed service and six months of service from
the date of grant (“Retirement”), then the Shares subject to the Option shall
continue to vest according to the vesting schedule set forth in the Grant Notice
and the number of Shares of the award that have vested or become vested during
this period will be available for purchase under the Option until the third
anniversary of the date of such Termination or the Expiration Date, if earlier.
(d)    Termination for Cause. Upon Termination of the Participant by the
Company, a Subsidiary or an Affiliate for Cause, any portion of the Option,
whether vested or unvested, that has not been exercised shall immediately
terminate.
(e)    Change of Control. Notwithstanding any contrary provisions of this
Section 4, if a Change of Control occurs, and, at any time prior to the second
(2nd) anniversary of such Change of Control, the Participant incurs a
Termination, either by the Company, a Subsidiary or an Affiliate without Cause,
or by the Participant for Good Reason (as defined below), then the Option shall
thereafter be exercisable for all or any portion of the full number of Shares
available for purchase under the Option until the first anniversary of the date
of such Termination or the Expiration Date, if earlier. For the avoidance of
doubt, Section 15.1(a) of the Plan shall not apply to the Option to the extent
such provision conflicts with this Section 4(e).
(f)    Other Terminations. Upon Termination of the Participant by the Company or
a Subsidiary or Affiliate or by the Participant other than under the
circumstances described in paragraph (a). (b), (c), (d) or (e) of this Section
4, the Option, to the extent exercisable as of the date of such Termination,
shall thereafter be exercisable for a period of 90 days from the date of such
Termination, and all Options that were not exercisable as of the date of such
Termination shall be immediately forfeited.
(g)    Detrimental Activity. If, at any time during Participant’s employment by
the Company, any Affiliate or a Subsidiary or within the later of (i) twelve
(12) months after the Participant’s Termination (as defined in the Plan) or (ii)
twelve (12) months after Participant is delivered Shares or cash payment(s)
pursuant to this Award, Participant engages in any Detrimental Activity, then
the Company may rescind any portion of the Award distributed to the Participant
within the twenty-four (24) month period immediately prior to the Participant’s
engagement in Detrimental Activity and/or pursue any other remedies allowed
under applicable law. In the event of such a rescission, any portion of the
Option, whether vested or unvested, that has not been exercised shall
immediately terminate for no additional consideration by the Company and
Participant will have no rights in same, and Participant shall immediately repay
or return to the Company any cash payment(s) and Shares that have been paid or
issued to Participant by the Company pursuant to this Agreement within the
twenty-four (24) month period immediately prior to Participant’s engagement in
Detrimental Activity. If any such Shares are no longer held by Participant then
Participant shall pay the Company a sum equal to the Fair Market Value of the
Shares at the time

4



--------------------------------------------------------------------------------



they were sold or otherwise conveyed to another party by Participant. This
Section 4(g) shall be construed to supplement, and not contradict, replace or
eliminate, any remedies available to the Company under Section 14, or otherwise
available under applicable law.
(h)    Business Days. If the relevant date until which the Option would
otherwise be exercisable specified in Section 4 (a), (b), (c), (e) or (f) hereof
is not a business day on which the main office of Visa Inc. is open for
business, such relevant date shall be deemed to be the immediately next
following such business day for purposes of such section. Notwithstanding the
foregoing provisions of this Section 4, in no event may the Option be exercised
after the Expiration Date.
5.
Non-Transferability of the Option.

The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and is exercisable, during the lifetime of the
Participant, only by him or her; provided, however, that the Company may, in its
discretion, permit the Option to be transferred subject to such conditions and
limitations as the Company may impose. Notwithstanding the foregoing, during the
Participant’s lifetime, the Option may be transferred to and exercised by the
Participant’s former spouse pursuant to a domestic relations order which is
approved by the Company, in accordance with any procedures, and subject to any
limitations, as the Company may prescribe and subject to applicable law.
6.
Taxes and Withholdings.

At the time of receipt of Shares upon the exercise of all or any part of the
Option, the Participant shall pay to the Company in cash, or make other
arrangements, in accordance with Article XVII of the Plan, for the satisfaction
of, any taxes of any kind and social security payments due or potentially
payable or required to be withheld with respect to such Shares; provided,
however, that subject to any limitations as the Committee may prescribe and
subject to applicable law, the Participant may elect to satisfy, in whole or in
part, such withholding obligations by (a) directing the Company to withhold
Shares otherwise issuable to the Participant upon exercise of the Option;
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy required federal, state, local and non-United
States withholding obligations using the minimum statutory withholding rates for
federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income; and/or (b) tendering to the
Company a number of Shares then owned by the Participant (or by the Participant
and his or her spouse jointly) and purchased or held for the requisite period of
time as may be required to avoid the Company or any Subsidiary or Affiliate
incurring an adverse accounting charge and having an aggregate Fair Market Value
as of the exercise date not greater than such tax and other obligations. Any
such election made by the Participant must be (i) made on or prior to the
applicable exercise date; and (ii) irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Company, in its sole discretion, deems appropriate.
Regardless of any action the Company, an Affiliate and/or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any), the Participant acknowledges that the
ultimate liability for all such taxes is and remains the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Option, including the grant or vesting thereof, the subsequent
sale of Shares and the receipt of any dividends; or (b) commits to structure the
terms of the Option or any aspect of the Option to reduce or eliminate the
Participant’s (or his or her beneficiary’s) liability for such tax.
7.
No Rights as a Shareholder.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.
8.
No Right to Continued Employment.


5



--------------------------------------------------------------------------------



Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Subsidiary or Affiliate for any period or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Subsidiary or Affiliate, which right is hereby
expressly reserved, to modify or terminate the Participant’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to exercise the Option is earned only by continuing as an employee of
the Company or a Subsidiary or Affiliate at the will of the Company or such
Subsidiary or Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Option or acquiring Shares hereunder.
9.
The Plan.

By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. Unless defined herein, capitalized
terms are used herein as defined in the Plan. Subject to Section 4(a) of this
Agreement, in the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. This Agreement is subject to all the
terms, provisions and conditions of the Plan, which are incorporated herein by
reference, and to such rules, policies and regulations as may from time to time
be adopted by the Committee. The Plan and the prospectus describing the Plan can
be found on the Company’s Human Resources intranet site. A paper copy of the
Plan and the prospectus shall be provided to the Participant upon the
Participant’s written request to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administrator.
10.
Certain Defined Terms.

For purposes of this Agreement, the following terms shall have the meanings set
forth below:
(a)    “Cause” means: (i) engaging in (A) willful or gross misconduct or (B)
willful or gross neglect; (ii) the commission of a felony or a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company, a Subsidiary or an Affiliate; (iii) fraud,
misappropriation or embezzlement; (iv) a material breach of the Participant’s
employment agreement or offer letter (if any) with the Company, a Subsidiary or
an Affiliate; (v) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant (other than
any such failure resulting from incapacity due to physical or mental illness);
provided, however, that following a Change of Control, any such failure will
only serve as the basis for a termination for Cause if it is willful; or (vi)
any illegal act detrimental to the Company, a Subsidiary or an Affiliate.
(b)    “Good Reason” means: (i) a diminution in the Participant’s annual base
salary, annual incentive opportunity or annual long-term incentive award
opportunity, as applicable, in effect immediately prior to the Change of Control
l; (ii) the assignment to the Participant of any duties inconsistent with the
Participant’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities from those in effect
immediately prior to such Change of Control or any action by the Company that
results in a diminution in any of the foregoing from those in effect immediately
prior to such Change of Control, or (iii) the Company, a Subsidiary or an
Affiliate requires the Participant to change the Participant’s principal
location of work to a location that is in excess of fifty (50) miles from the
location thereof immediately prior to the Change of Control. Notwithstanding the
foregoing, a Termination by a Participant for Good Reason shall not have
occurred unless (i) the Participant gives written notice to the Company, a
Subsidiary or an Affiliate, as applicable, of Termination within thirty (30)
days after the Participant first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and (ii) the Company, the Subsidiary or
the Affiliate, as the case may be, has failed within thirty (30) days after
receipt of such notice to cure the circumstances constituting Good Reason.

6



--------------------------------------------------------------------------------



(c)    “Detrimental Activity” means: (i) providing services or material
assistance to any payments business that is in competition with the payments
business of the Company in the United States or any other country where the
Company does business; (ii) soliciting or knowingly inducing a Company customer
that Participant had material dealings with or was provided confidential
information about while employed with the Company to cease or reduce doing
business with the Company or to divert a business opportunity related to the
Company’s line of business to another party; or, (iii) soliciting or knowingly
inducing an employee of the Company that Participant gained knowledge of while
employed with the Company to leave the employment of the Company. Detrimental
Activity is not intended to include (i) duly authorized activity undertaken for
the benefit of the Company in the ordinary course of Participant’s employment
duties for the Company, (ii) employment with an independently operated
subsidiary, division, or unit of a diversified corporation so long as the
independently operated business unit at issue is truly independent and does not
compete in any way with the Company; or, (iii) holding a passive and
non-controlling ownership interest of less than 5% of the stock or other
securities of a publicly traded company.
11.
Compliance with Laws and Regulations.

(a)    The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: (i) all applicable Federal and
state laws, rules and regulations; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.
(b)    It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.
(c)    If at the time of exercise of all or part of the Option, the Shares are
not registered under the Securities Act, and/or there is no current prospectus
in effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant’s own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold; or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.
12.
Notices and Consent to Service of Process.

Any notice or other communication provided for hereunder shall be made in
writing and deemed given (a) three days after being deposited in the U.S. mail,
first class, postage prepaid, certified receipt requested, or (b) when delivered
by a nationally recognized overnight courier which provides confirmation of
delivery. All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administration in the
Benefits Department, or such other address as the Company may from time to time
specify, and any notice that involves service of legal process on the Company
shall be directed to Company’s Registered Agent for purposes

7



--------------------------------------------------------------------------------



of service of legal process.. All notices and service of legal process to the
Participant shall be addressed to the Participant at the Participant’s last
known address in the Company’s records or such forwarding address as Participant
may provide to the Company in writing and in accordance with this Section 12.
13.
Other Plans.

The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.
14.
Clawback Policy.

Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation received by the Participant, Option granted and/or Shares
issued hereunder, and/or any amount received with respect to any sale of any
such Shares, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Company’s Clawback
Policy, as it may be amended from time to time (the “Policy”). The Participant
agrees and consents to the Company’s application, implementation and enforcement
of (a) the Policy or any similar policy established by the Company that may
apply to the Participant and (b) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and expressly
agrees that the Company may take such actions as are necessary to effectuate the
Policy, any similar policy (as applicable to the Participant) or applicable law
without further consent or action being required by the Participant. To the
extent that the terms of this Agreement and the Policy or any similar policy
conflict, then the terms of such policy shall prevail.
15.
Rights of Participant.

In accepting the grant, the Participant acknowledges that:
(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
(b)     the grant of the Options is voluntary and occasional and does not create
any contractual or other right for the Participant or any other person to
receive future grants of Options, or benefits in lieu of Options;
(c)     all decisions with respect to any future grants will be at the sole
discretion of the Company;
(d)     the Options do not constitute compensation of any kind for services of
any kind rendered to the Company, its Affiliates and /or Subsidiaries, and are
not part of the terms and conditions of the Participant’s employment;
(e)     no provision of this Agreement or of the Option granted hereunder shall
give the Participant any right to continue in the employ of the Company or any
Affiliate or Subsidiary, create any inference as to the length of employment of
the Participant, affect the right of an employer to terminate the employment of
the Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan);
(f)    if the Participant ceases to be an employee of the Company or any
Affiliate or Subsidiary for any reason, the Participant shall not be entitled by
way of compensation for loss of office or otherwise howsoever to any sum or
other benefit to compensate the Participant for the loss of any rights under
this Agreement or the Plan;
(g)    notwithstanding any terms or conditions of the Plan to the contrary, in
the event of termination of the Participant’s employment for any reason other
than a termination pursuant to which accelerated

8



--------------------------------------------------------------------------------



or continued vesting occurs as provided in Section 4 hereof, the Participant’s
right to receive Options and vest in Options under the Plan, if any, will
terminate immediately on the date that the Participant is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); and
(h)     notwithstanding any provisions in this Agreement, the Option Granted
hereunder shall be subject to any special terms and conditions for Participant’s
country set forth in the Addendum, attached hereto as Exhibit A. Moreover, if
Participant relocates to one of the countries included in the Addendum, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Addendum
constitutes part of this Agreement.
16.
Data Protection.

(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his personal data
as described in this document by and among, as applicable, the Company, its
Affiliates and its Subsidiaries (“the Group”) for the exclusive purpose of
implementing, administering and managing his participation in the Plan.
(b)     The Participant acknowledges that the Group holds certain personal
information about him, including, but not limited to, his name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, details of all Options or any other
entitlement to Shares outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
(c)     The Participant acknowledges and agrees that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
of residence or elsewhere, and that the recipient’s country of residence may
have different data privacy laws and protections than those of the Participant’s
country. The Participants authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his participation in the
Plan. The Participant understands that he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. The Participant understands, however, that refusing or
withdrawing his consent may affect his ability to participate in the Plan.
17.    Choice of Law and Forum / Consent to Jurisdiction.
In order to maintain uniformity in the interpretation of this Agreement across
the Company’s operations in many different locations, the parties have expressly
agreed that this Agreement shall be governed by and enforced under the laws of
the State of Delaware, without regard to any contrary principles of conflict of
laws of Delaware or another state. The parties further agree that any legal
action, suit or proceeding arising from or related to this Agreement shall be
instituted exclusively in a state or federal court of competent jurisdiction
located in Delaware. The parties consent to the personal jurisdiction of such
Delaware courts over them, waive all objections to the contrary, and waive any
and all objections to the exclusive location of legal proceedings in Delaware
(including, without limitation, any objection based on cost, convenience or
location of relevant persons). The parties further agree that there shall be a
conclusive presumption that this Agreement has a significant, material and
reasonable relationship to the State of Delaware.

9



--------------------------------------------------------------------------------



EXHIBIT A
ADDENDUM - COUNTRY SPECIFIC TERMS AND CONDITIONS
FOR THE STOCK OPTION AWARD AGREEMENT
This Exhibit includes additional terms and conditions that govern the options
granted to you under the Plan if you work or reside in one of the countries
listed below. This Exhibit also includes other information that could impact
your participation in the Plan. Capitalized terms used but not defined in this
Exhibit have the meanings set forth in the Plan and/or the Agreement. This
Exhibit forms part of the Agreement and should be read in conjunction with the
Agreement and the Plan.
The Exhibit is based on the securities, exchange control, and other laws in
effect as of November 2014. However, such laws are often complex and change
frequently and may be out of date at the time that the Options vest or are
exercised or when you sell Shares acquired under the Plan. In addition, the
information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result or make any recommendation regarding the Option. Accordingly,
you are advised to seek appropriate professional advice as to how the relevant
laws in your country may apply to your situation prior to taking any action in
relation to the Plan.
ADDITIONAL PROVISIONS APPLICABLE TO ALL PARTICIPANTS OUTSIDE THE UNITED STATES
Securities Law Notice. Unless otherwise noted, neither the Company nor the
Shares are registered with any stock exchange outside the United States. The
Agreement (of which this Exhibit is a part), the Notice of Option Grant, the
Plan, and any other communications or materials that you may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities outside the United States, and the issuance of securities described
in any Plan-related documents is not intended for public offering or circulation
in your jurisdiction.
Foreign Exchange Restrictions. Any cross-border cash remittance made to exercise
the Option or transfer proceeds received upon the sale of Shares must be made
through a locally authorized financial institution or registered foreign
exchange agency and may require you to provide to such entity certain
information regarding the transaction. Moreover, you understand and agree that
the future value of the underlying Shares is unknown and cannot be predicted
with certainty and may decrease in value, even below the Option Price. Neither
the Company nor any Subsidiary or Affiliate is responsible for any foreign
exchange fluctuation between local currency and the United States Dollar or the
selection by the Company or any Subsidiary or Affiliate in its sole discretion
of an applicable foreign currency exchange rate that may affect the value of the
Option (or the calculation of income or any taxes or other amounts under the
Option).
Termination of Service. For the avoidance of doubt, “Termination” for purposes
of the Option, including your right to vest in the Options and the starting
point for any post-termination exercise period under the Agreement, will be
deemed to occur as of the date you are no longer actively providing services as
an Employee or Consultant (except, in certain circumstances, to the extent you
are on an approved leave of absence) and will not be extended by any notice
period or “garden leave” that may be required contractually or under applicable
law, unless otherwise determined by the Company in its sole discretion. The
Company shall have the exclusive discretion to determine when you are no longer
providing services and the date of Termination for purposes of the Option.
Taxes. Payments, withholdings, and liabilities under Section 6 of the Agreement
shall also apply to any taxes, social contributions, required deductions, or
other payments (if any) that may arise upon the grant, vesting, or exercise of
the Option, ownership or disposition of Shares, receipt of dividends (if any),
or otherwise in connection with the Option or the Shares. As a condition to the
grant, vesting and exercise of this Option, you agree to indemnify the Company
and any Subsidiary or Affiliate for any such amounts, which may exceed any
amount actually withheld by the Company or any Subsidiary or Affiliate. You also
acknowledge and agree that you are responsible for filing all relevant
documentation that may be required in relation to this Option or the Shares
pursuant to applicable laws, such as but not limited to personal income tax
returns or reporting statements in relation to the grant, vesting or exercise of
this Option, the holding of Shares or any bank or

10



--------------------------------------------------------------------------------



brokerage account, the subsequent sale of Shares, and the receipt of any
dividends. Further, if you become subject to tax or any other required payments
in more than one jurisdiction, you acknowledge that the Company or any
Subsidiary or Affiliate may be required to withhold or account for such amounts
in more than one jurisdiction.
Communications. The Company may, in its sole discretion, decide to deliver any
documents related to your current or future participation in the Plan, this
Option, any Shares, or any other Company-related documents by electronic means.
By accepting this Option, whether electronically or otherwise, you hereby
consent to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company, including
but not limited to the use of electronic signatures or click-through electronic
acceptance of terms and conditions. To the extent you have been provided with a
copy of this Agreement, the Plan, or any other documents relating to this Option
in a language other than English, the English language documents will prevail in
case of any ambiguities or divergences as a result of translation.
Other Requirements. The Company reserves the right to impose other requirements
on your participation in the Plan, on this Option and the Shares subject to this
Option, and on any other Award or Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan. You agree to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. Furthermore, you acknowledge that the applicable law of the
country in which you are residing or working at the time of grant, vesting and
exercise of the Option or the sale of Shares received pursuant to the Option
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may restrict or prevent exercise of the Option or
subject you to additional terms and conditions or procedural or regulatory
requirements that you are or will be solely responsible for and must fulfill.
Such requirements may be outlined in but are not limited to items listed below
in this Exhibit.
BRAZIL
Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil (including shares of Company common stock) to the Central Bank
of Brazil if the aggregate value of such assets and rights is equal to or
greater than US $100,000. In addition, if you engage in a cash exercise, you
will need to work with your bank to determine the appropriate documentation to
be completed to effect a transfer of currency outside of Brazil for the purchase
of shares.
CANADA
Exercise. You will not be permitted to exercise the Option by surrendering
shares that you already own for the payment of the Option Price (e.g., a “stock
swap” exercise).
Foreign Ownership Reporting. If you are a Canadian resident, your ownership of
certain foreign property (including shares of foreign corporations) in excess of
$100,000 may be subject to ongoing annual reporting obligations. Please refer to
CRA Form T1135 (Foreign Income Verification Statement) and consult your tax
advisor for further details.  It is your responsibility to comply with all
applicable tax reporting requirements.
French Language Provision. The following will apply if you are a resident of
Quebec: The parties acknowledge that it is their express wish that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English. Les parties reconnaissent avoir exigé la redaction en
anglais de cette convention ("Agreement"), ainsi que de tous documents exécutés,
avis donnés et procedures judiciaries intentées, directement ou indirectement,
relativement a la présente convention.
CHILE
Exchange Control Information. It is your responsibility to make sure that you
comply with exchange control requirements in Chile when the value of your share
transaction is in excess of US $10,000. If your aggregate investments held
outside of Chile exceeds US $5,000,000 (including shares acquired under the
Plan), you must

11



--------------------------------------------------------------------------------



report the investments annually to the Central Bank. Annex 3.1 of Chapter XII of
the Foreign Exchange Regulations must be used to file this report.
Annual Tax Reporting Obligation. The Chilean Internal Revenue (the "CIRS")
requires all taxpayers to provide information annually regarding: (i) the taxes
paid abroad which they will use as a credit against Chilean income taxes, and
(ii) the gains/losses from foreign investments. These annual reporting
obligations must be complied with by submitting a sworn statement setting forth
this information before March 15 of each year. The forms to be used to submit
the sworn statement are Tax Form 1853 "Annual Sworn Statement Regarding Credits
for Taxes Paid Abroad" and Tax Form 1851 "Annual Sworn Statement Regarding
Investments Held Abroad." If you are not a Chilean citizen and have been a
resident in Chile for less than three years, you are exempt from the requirement
to file Tax Form 1853. These statements must be submitted electronically through
the CIRS website at http://www.sii.cl.
FRANCE
Consent to Receive Information in English. By accepting the award, you confirm
having read and understood the Plan and the Agreement, which were provided in
the English language. You accept the terms of those documents accordingly. En
acceptant cette attribution gratuite d'actions, vous confirmez avoir lu et
comprenez le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Vous acceptez les dispositions de ces
documents en connaissance de cause.
Foreign Ownership Reporting. If you hold shares of common stock outside of
France or maintain a foreign bank account, you are required to report such to
the French tax authorities when you file your annual tax return.
GUATEMALA
Foreign Exchange Restriction. If you exercise the Option via a cash payment, you
may be subject to limitations on the amount of funds that may be remitted.
Certain foreign exchange transactions in Guatemala are limited to US $10,000
monthly.
HONG KONG
Securities Notification. Warning: The options and shares issued at exercise do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company, its Parent, Subsidiary or
Affiliates. The Agreement, including this Exhibit, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a "prospectus" for a public offering of securities under
the applicable securities legislation in Hong Kong nor have the documents been
reviewed by any regulatory authority in Hong Kong. The options are intended only
for the personal use of each eligible employee of the Employer, the Company or
any Parent or Subsidiary and may not be distributed to any other person. If you
are in any doubt about any of the contents of the Agreement, including this
Exhibit, or the Plan, you should obtain independent professional advice.    
INDIA
Exchange Control Information. If you exercise the Option, you must exercise via
a cashless sell-all method unless otherwise permitted by the Company. You
understand that you must repatriate any proceeds from the sale of shares
acquired under the Plan and any dividends to India and convert the proceeds into
local currency within 90 days of receipt. You will receive a foreign inward
remittance certificate ("FIRC") from the bank where you deposit the foreign
currency. You should maintain the FIRC as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Company or your employer requests
proof of repatriation.
Tax Information. The amount subject to tax at exercise will partially be
dependent upon a valuation that the Company will obtain from a Merchant Banker
in India. The Company has no responsibility or obligation to obtain the most
favorable valuation possible nor obtain valuations more frequently than required
under Indian tax law.

12



--------------------------------------------------------------------------------



INDONESIA
Cashless Exercise Restriction. Notwithstanding anything to the contrary in the
Agreement or the Plan, due to regulatory requirements in Indonesia, you will be
required to exercise your option using the cashless sell-all exercise method
whereby all shares of common stock subject to the exercised option will be sold
immediately upon exercise and the proceeds of the sale, less the Option Price,
any taxes or other amounts under Section 6 of the Agreement and broker’s fees or
commissions, will be remitted to you in accordance with any applicable exchange
control laws and regulations. You will not be permitted to acquire and hold
shares of common stock upon exercise. The Company reserves the right to provide
additional methods of exercise to you in the future depending on the development
of local law.
JAPAN
Foreign Exchange Information. If you acquire Shares valued at more than
¥100,000,000 in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance (“MOF”) through the Bank of Japan within 20
days of the exercise of the Shares. In addition, if you pay more than
¥30,000,000 in a single transaction for the Shares at exercise of the Option,
you must file a Payment Report with the MOF through the Bank of Japan by the
20th day of the month following the month in which the payment was made. The
precise reporting requirements vary depending on whether the relevant payment is
made through a bank in Japan. A Payment Report is required independently of a
Securities Acquisition Report. Consequently, if the total amount that you pay on
a one-time basis at exercise of the Option exceeds ¥100,000,000, you must file
both a Payment Report and a Securities Acquisition Report.
KOREA
Exchange Control Information. If you realize US $500,000 or more from the sale
of shares, Korean exchange control laws require you to repatriate the proceeds
to Korea within 18 months of the sale. Separate sales may be deemed a single
sale if the sole purpose of separate sales was to avoid a sale exceeding the US
$500,000 per sale threshold.
MACEDONIA
Foreign Ownership Reporting. You may only exercise the Option via a cashless
exercise method. In addition, the acquisition and sales of foreign securities by
authorized residents should be reported to the National Bank of Macedonia on a
regular basis and when any acquisition or sale is undertaken. It is your
obligation to comply with these requirements.
MALAYSIA
Securities Law Notice. The grant of Options in Malaysia constitutes or relates
to an ‘excluded offer,’ ‘excluded invitation,’ or ‘excluded issue’ pursuant to
Section 229 and Section 230 of the CMSA, and as a consequence no prospectus is
required to be registered with the Securities Commission of Malaysia. The award
documents do not constitute and may not be used for the purpose of a public
offering or an issue, offer for subscription or purchase, invitation to
subscribe for or purchase any securities requiring the registration of a
prospectus with the Securities Commission in Malaysia under the CMSA.
Director Notification Obligation. If you are a director of the Company's
Malaysian Subsidiary or Affiliate, you are subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Subsidiary or Affiliate in writing when you
receive or dispose of an interest (e.g., an Option or Shares) in the Company or
any related company. Such notifications must be made within 14 days of receiving
or disposing of any interest in the Company or any related company.
MEXICO
Labor Law Acknowledgment. The invitation Visa Inc. is making under the Plan is
unilateral and discretionary and is not related to the salary and other
contractual benefits granted to you by your employer; therefore, benefits
derived from the Plan will not under any circumstance be considered as an
integral part of your salary. The Company reserves the absolute right to amend
the Plan and discontinue it at any time without incurring any

13



--------------------------------------------------------------------------------



liability whatsoever. This invitation and, in your case, the acquisition of
shares does not, in any way, establish a labor relationship between you and Visa
Inc., nor does it establish any rights between you and your employer.
NEW ZEALAND
Securities Law Notice. You are being offered ordinary shares in the Company.
This investment gives you a stake in the ownership of the Company. You could
receive a return if the Company becomes more valuable, and you may also receive
dividends, if the Company decides to pay them. If the Company runs into
financial difficulties and is wound up, shareholders will only be paid after all
other creditors have been paid, resulting in you losing some or all of the money
you invested. The Company’s Shares are listed and approved for trading on the
New York Stock Exchange. This means that you can sell your investment on the New
York Stock Exchange if there are buyers for it. If you sell your investment, the
price you get may vary depending on factors such as the financial condition of
the Company. You may receive less than the full amount that you paid for it.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosed information that is important for investors
to make an informed decision. The usual rules do not apply to this offer because
it is made under an employee share scheme and is not intended to be an offer of
securities to the public. As a result, you may not be given all the information
usually required. You will also have fewer other legal protections for this
investment. To comply with New Zealand legal requirements we are required to
inform you that the Company may be in possession of information in relation to
the Company that is not publicly available and would be likely to affect
materially the price of the securities if it were so disclosed. In addition, you
are directed to the Company’s most recent annual report and published financial
statements. The annual report and financial statements may be obtained
electronically on the Company’s website at www.visa.com under Investor
Relations. You may also obtain such information at no cost by contacting your
Human Resources Department. Ask questions, read all documents carefully, and
seek independent financial advice before committing yourself.
PAKISTAN
Exchange Control Information. You may only exercise the Option via a cashless
exercise method, or you may otherwise be required to obtain approval from the
State Bank of Pakistan to purchase foreign currency and remit it outside of
Pakistan for the purchase of Shares. In addition, you may be required to
register ownership of Shares with the State Bank of Pakistan using Form V-96.
You also understand that you must repatriate any proceeds from the sale of
shares acquired under the Plan to Pakistan within one (1) month of receipt.
PHILIPPINES
Securities Law Notice. This offering is subject to exemption from the
requirements of registration with the Philippines Securities and Exchange
Commission under Section 10.1 (k) of the Philippines Securities Regulation
Code.  THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
PHILIPPINES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION
CODE. ANY FUTURE OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS
UNDER THE CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.
RUSSIA
Securities Law Notice. Neither this offer nor the distribution of related
documentation, constitute the public circulation of securities in Russia. You
will receive shares in a brokerage account held in your name outside of Russia,
but a stock certificate will not be issued to you. You are not permitted to
transfer any shares received under any Visa Inc. employee equity program into
Russia.
Foreign Account and Repatriation Requirement. Under recent changes to Russian
currency control regulations, you may be prohibited from receiving funds into a
non-Russian bank or brokerage account.  Noncompliance with such rules, if
applicable, may be subject to administrative sanction and fines.  You should
therefore immediately transfer any proceeds from the sale of your Visa Inc.
shares (or any dividends on the shares you hold) into your personal bank account
in Russia.  You are responsible for ensuring compliance with

14



--------------------------------------------------------------------------------



all currency control laws in Russia in relation to your participation in the
Plan; note that your foreign accounts may also be subject to reporting to the
Russian tax authorities.
SERBIA
Foreign Investment Reporting. Upon acquiring Shares, you will be obliged to
submit reports to the National Bank of Serbia on your securities portfolio by
the end of each quarter or otherwise as regulated by the applicable regulations.
SINGAPORE
Securities Law Information. The Option is being granted in reliance on section
273(1)(f) of the Securities and Futures Act (Cap. 289) ("SFA") pursuant to which
it is exempt from the prospectus and registration requirements under the SFA. By
accepting the Option, you agree you will not sell any Shares under the Option
within six (6) months of the date of grant of the Option. Please note that
neither this Agreement nor any other document or material in connection with
this offer of the Option and the Shares thereunder has been or will be lodged,
registered or reviewed by any regulatory authority in Singapore.
Director Notification Obligation. If you are a director, associate director or
shadow director of the Company's Singapore Subsidiary or Affiliate, you are
subject to certain notification requirements under the Singapore Companies Act.
Among these requirements is an obligation to notify the Company's Singapore
Subsidiary or Affiliate in writing when you receive an interest (e.g., Options
or Shares) in the Company or any Parent, Subsidiary or Affiliate. In addition,
you must notify the Company's Singapore Subsidiary or Affiliate when you sell
Shares or shares of any Parent, Subsidiary or Affiliate (including when you sell
Shares issued at exercise). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any Parent, Subsidiary
or Affiliate. In addition, a notification of your interests in the Company or
any Parent, Subsidiary or Affiliate must be made within two days of becoming a
director.
Exit Tax and Deemed Exercise Rule. If you have received the Option in relation
to your employment in Singapore, please note that if you are 1) a permanent
resident of Singapore and leave Singapore permanently or are transferred out of
Singapore; or 2) neither a Singapore citizen nor permanent resident and either
cease employment in Singapore or leave Singapore for any period exceeding 3
months, you will likely be taxed on the Option on a “deemed exercise” basis,
even if the Option has not yet vested.  You should discuss your tax treatment
with your personal tax advisor. 
SOUTH AFRICA
Taxes. By accepting the Option, you agree that, immediately upon exercise of the
Option, you will notify the Company and your employer of the amount of any gain
realized. If you fail to advise the Company and your employer of the gain
realized upon exercise, you may be liable for a fine. You will be solely
responsible for paying any difference between the actual tax liability and the
amount withheld by the Company or your employer.
Exchange Control Information. Any cross-border fund transfers you make in order
to exercise your Option or to receive proceeds from the sale of any Shares are
subject to the requirements of the South African Reserve Bank.  Assuming you are
a taxpayer in good standing and over the age of 18 years, you are allowed, in
terms of your annual allowance, to invest a total of ZAR 4 million per calendar
year outside the common monetary area and to partake in share incentive or share
option schemes offered by foreign parent companies.  However, in order to remit
funds to purchase shares upon Option exercise, you must complete a SARS
Application for Tax Clearance Certificate and submit it to the tax authorities
to receive a Tax Clearance Certificate.  Once this is done, you may take the Tax
Clearance Certificate, along with your ID (including a copy), to the Authorised
Dealer at your commercial bank that will process the foreign payment.  Please
note that the Company is not responsible for obtaining a valid Tax Clearance
Certificate.
SPAIN
Foreign Ownership Reporting. If you are a Spanish resident, your acquisition,
purchase, ownership, and/or sale of foreign-listed stock may be subject to
ongoing annual reporting obligations with the Dirección General de Politica
Comercial e Inversiones Exteriores ("DGPCIE") of the Ministerio de Economia, the
Bank of Spain, and

15



--------------------------------------------------------------------------------



the tax authorities. These requirements change periodically, so you should
consult your personal advisor to determine your specific reporting obligations.
Currently, you must declare the acquisition of shares to DGPCIE for statistical
purposes. You must also declare the ownership of any shares with DGPCIE each
January while the shares are owned. The relevant forms are Form D6 and,
depending on the amount of assets, Form D8.
In addition, if you perform transactions with non-Spanish residents or hold a
balance of assets and liabilities with foreign parties higher than EUR
1,000,000, you may be required to report such transactions and accounts to the
Bank of Spain. The frequency (monthly, quarterly or annually) of the
notification will vary depending on the total value of the transactions or the
balance of assets and liabilities.
If you hold assets or rights outside of Spain (including Shares acquired under
the Plan), you may also have to file Form 720 with the tax authorities,
generally if the value of your foreign investments exceeds €50,000. Please note
that reporting requirements are based on what you have previously disclosed and
the increase in value and the total value of certain groups of foreign assets.
TAIWAN
Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares) into and out of Taiwan up to US
$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, you must submit a foreign exchange transaction form and also
provide supporting documentation to the satisfaction of the remitting bank. If
the transaction amount is US $500,000 or more, you may be required to provide
additional supporting documentation to the satisfaction of the remitting bank.
Please consult your personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.
THAILAND
Exchange Control Information. In case of cash exercise of the Option, you may be
requested to submit certain supporting documentation to your commercial bank in
relation to the Option; should you require copies of Plan or other documentation
for this purpose, please contact your local Human Resources department. In
addition, you must repatriate all cash proceeds to Thailand and convert such
proceeds to Thai Baht within 360 days of receipt of such proceeds. If the amount
of your proceeds is US $50,000 or more, you must specifically report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form. If
you fail to comply with these obligations, you may be subject to penalties
assessed by the Bank of Thailand.
UNITED KINGDOM
Joint Election. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 NICs which may be payable by the Company
and/or the Parent or Subsidiary employing or retaining you in connection with
the Options and any event giving rise to Withholding Taxes (the “Employer’s
NICs”). Without limitation to the foregoing, you agree to enter into a joint
election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and to execute any other consents or
elections required to accomplish the transfer of the Employer’s NICs to you. You
further agree to execute such other joint elections as may be required between
you and any successor to the Company and/or the Parent or Subsidiary employing
or retaining you. You further agree that the Company and/or the Parent or
Subsidiary employing or retaining you may collect Employer’s NICs from you by
any of the means set forth in the Agreement.
If you do not enter into a Joint Election, if approval of the Joint Election has
been withdrawn by HMRC or if such Joint Election is jointly revoked by you and
the Company or the Parent or Subsidiary employing or retaining you, as
applicable, the Company, in its sole discretion and without any liability to
you, may choose not to allow you to exercise the Option and you will forfeit
your Option.
Tax and National Insurance Contributions Acknowledgment. You agree that if you
do not pay or your employer or the Company does not withhold from you the full
amount of Withholding Taxes that you owe due to exercise, or the release or
assignment of the Options for consideration, or the receipt of any other benefit
in connection with the Options (the "Taxable Event") within 90 days after the
end of the U.K. tax year during which the Taxable Event occurs (“Due Date”), or
such other period specified in Section 222(1)(c) of the U.K. Income

16



--------------------------------------------------------------------------------



Tax (Earnings and Pensions) Act 2003, then the amount that should have been
withheld shall constitute a loan owed by you to the employer, effective 90 days
after the Due Date. You agree that the loan will bear interest at the HMRC's
official rate and will be immediately due and repayable by you, and the Company
and/or the employer may recover it at any time thereafter by withholding the
funds from salary, bonus or any other funds due to you by the Company or the
employer, by withholding in shares issued upon exercise of the Options or from
the cash proceeds from the sale of Shares or by demanding cash or a cheque from
you. You also authorize the Company to delay the issuance of any Shares to you
unless and until the loan is repaid in full.
Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and
Withholding Taxes are not collected from or paid by you within 90 days of the
Due Date, the amount of any uncollected Withholding Taxes may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You acknowledge that the Company or the employer
may recover any such additional income tax and national insurance contributions
at any time thereafter by any of the means referred to in the Agreement.
VENEZUELA
Exchange Control Information. Please consult your personal advisor prior to
exercising the Option and prior to repatriating any foreign currency to
Venezuela to ensure compliance with the applicable exchange control regulations
in Venezuela. Although the foreign exchange rules have changed recently, if you
exercise your option, it may still be recommended to exercise via a cashless
method only.



17

